Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 04/27/2022.  Claims 1-5, 7-15, 17-21, 25 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments with respect to claims 1-5, 7-15, 17-21, 25 have been considered but are moot in view of the new ground(s) of rejection because of the amendment changes the scope of the invention.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim is depended upon a cancelled claim 6, the examiner believes it should be depended on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey Goldberg (US 2006/0183503 A1) in view of Barker et al. (US 2011/0199992 A1) (Barker herein after) and Blaunchtein et al. (US 2009/0319236 A1) (Blaunchtein herein after).

Re Claims 1 and 11, Jeffrey discloses an apparatus and a method, comprising: at least one processor; and at least one memory including computer program code (WTRUs and Node Bs inherently comprising processor and memory, [0003]), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
adjust at least one antenna beam steering angle in 3-dimensions according to an optimum dither angle (dither beams in the vertical dimension, [0052], dither multiple beams in a horizontal dimension, [0058], dynamic vertical dithering of antennas and beams in conjunction with horizontal dithering of antennas and beams, [0065], optimum dither angle is achieved by eliminating the null area for the UE, [0060]-[0065]); and 
adjust at least one antenna pattern according to a predetermined tilt (desired tilt information, [0040]-[0043], combination of mechanical and electronic/electric boresight adjustment, [0046]).
Jeffrey discloses the claimed invention except explicitly teaches transmit at least one data packet according to a link budget; and calculate path loss using path loss model according to the link budget.
However, Barker discloses a wireless communication system and method comprising transmit at least one data packet according to a link budget (link budget consideration for wireless communication, [0033]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Jeffrey, by making use of the technique taught by Barker, in order to improve the wireless communication service area coverage.
Both references are within the same field of digital signal processing, and in particular of wireless communication, the modification does not change a fundamental operating principle of Jeffrey, nor does Jeffrey teach away from the modification (Jeffrey merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the system and method taught by Barker is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of transmit at least one data packet according to a link budget in wireless communication. 
Blaunchtein further discloses the link power budget proposed has two variants of link-budget design prediction. The First variant describes Estimation of the slow fade margin, z and the derivation of the median path loss, L, by using well-known propagation models, and using the maximum acceptable path loss, L.sub.m, as well as the range between concrete terminal antennas. The knowledge of which is done for the performed wireless system. Estimation of fast fade margin can be done, if the standard deviation and the Ricean parameter K are known for the concrete propagation channel and wireless system. The Second variant describes estimation of the slow fade margin, z, and the range between concrete terminal antennas using derivation of the median path loss, L, through well-known propagation models, and using the standard deviation of slow fading, .sigma..sub.L, as well as the percentage of the success communication for the concrete wireless system performed ([0018]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Blaunchtein to achieve the same expected result of calculate path loss using path loss model according to the link budget to further improve the channel estimation accuracy.

Re Claims 2 and 12, the combined teachings disclose the apparatus according to claim 1 and the method according to claim 11, Jeffrey discloses wherein the predetermined tilt in the antenna pattern redirects energy to at least one null region (antenna capable of dithering beams in the azimuth and/or elevation plane for breaking up null areas due to beam overlap, [0019]).

Re Claims 3 and 13, the combined teachings disclose the apparatus according to claim 2 and the method according to claim 12, Jeffrey discloses wherein the redirected energy to at least one null region exceeds a minimum signal level or recovers an area of no signal coverage (antenna capable of dithering beams in the azimuth and/or elevation plane for breaking up null areas due to beam overlap, [0019], optimum dither angle is achieved by eliminating the null area for the UE, [0060]-[0065]).

Re Claims 4 and 14, the combined teachings disclose the apparatus according to claim 1 and the method according to claim 11, Jeffrey discloses wherein an elevation may be toggled or dithered between subsequent scans in azimuth plane or vertical plane or in the electromagnetic field (antenna capable of dithering beams in the azimuth and/or elevation plane for breaking up null areas due to beam overlap, [0019]).

Re Claims 10 and 20, the combined teachings disclose the apparatus according to claim 1 and the method according to claim 11, Jeffrey discloses wherein a dithering is performed autonomously using at least one beam controller (Dithering: continuous, automatic, slight variations in a beam transmission, [0064]).

Re Claim 21, the combined teachings disclose a computer program embodied on a non-transitory computer-readable medium, and Jeffrey discloses said computer program comprising instructions that, when executed in hardware, cause the hardware to perform a method according to claim 1 (WTRUs and Node Bs inherently comprising processor and memory, [0003]).

Claims 5, 7, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey Goldberg (US 2006/0183503 A1), Blaunchtein et al. (US 2009/0319236 A1) (Blaunchtein herein after) and Barker et al. (US 2011/0199992 A1) (Barker herein after), further in view of Bakr et al. (US 20220029697 A1) (Bakr herein after).

Re Claims 5 and 15, the combined teachings disclose the apparatus according to claim 1 and the method according to claim 11, except wherein the link budget dimensions the system to accommodate the furthest user equipment assuming at least one of a no line of sight (NLOS) path and some faction of users with an NLOS path and LOS path.
However, Bakr discloses wireless communication method and system wherein each link between a CN-EN pair can either be composed of a single beam (SISO) or multiple beams (MIMO).  The links can also be LOS, nLOS, or NLOS (the different types of links are shown FIG. 1) ([0303]) and superior link-budget aerial links (i.e. LOS-like propagation and low PAPR) can be translated into aerial radio node power/energy consumption and weight/area reduction ([0380]). 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system and method of the combined teachings, by making use of the technique taught by Bakr, in order to improve the received signal quality.
Both references are within the same field of digital signal processing, and in particular of beamforming wireless communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the system and method taught by Bakr is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the link budget dimensions the system to accommodate the furthest user equipment assuming at least one of a no line of sight (NLOS) path and some faction of users with an NLOS path and LOS path. 

Re Claims 7 and 17, the combined teachings disclose the apparatus according to claim 1 and the method according to claim 11, except wherein a signal associated with path loss is a predetermined value higher at a distance corresponding to a first lobe compared to being located at a range of maximum coverage.
Bakr teaches the claimed invention except explicitly teaches wherein a signal associated with path loss is a predetermined value higher at a distance corresponding to a first lobe compared to being located at a range of maximum coverage.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to identify path loss is a predetermined value higher at a distance corresponding to a first lobe compared to being located at a range of maximum coverage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 f.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 8-9, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 25 which recites the apparatus for active antenna array dithering, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the apparatus comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: transmit at least one data packet according to a link budget; adjust at least one antenna beam steering angle in 3-dimensions according to an optimum dither angle; and adjust at least one antenna pattern according to a predetermined tilt, wherein the optimum dither angle is in proportion to beamwidth, and maximizing a received signal power from user equipment located at any arbitrary distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631